Case: 1:15-cv-11632 Document #: 153-7 Filed: 10/31/19 Page 1 of 2 PageID #:1077




                                 Exhibit 6
Patient Name: HILL,Case:
                      JAMES 1:15-cv-11632
                            V                                     Document #: 153-7 Filed: 10/31/19 Page 2 of 2 PageID #:1077                                                                           MRN: 00039248z
Date of Birth: 11/18/1968                                                                                                                                                                              FIN: 20131223105

                                                                                                 * Auth (Verified) *



                    ~    :: Cermak Health sery-;,;;:~HIL •~ - •AMES V                                                                        Must Complete Both Sides
                ,., ~(i?1~  2800 s. California I.              1 ~5 FC - ;::.23'13
                                                       D06 _ _ _ _
                     '"=-''       Chicago. IL 60608    Acll   20131123105 02D128.'1~8 MR• 39248
                                                                                                                        ~RAL FORM
                                                       Ilml 11111 111111111111111111!111111\~II
                                                                                             ,~~11111111~1111111        1ly to Emergency Room




                      PRINT NAME/AKA:____,\...._]_G_/h
                                                   __  C:_0, :;___ _ _ _ _ _ _ __                                                 _ _

                      DOC I.D. #

                      ClinicName:

                      Program I.D. #
                                             20 /~~z._.L-S / DL
                                                  ~ \sod
                                                     5 ) Y - t, 1-- 2 ? fL(
                                                                                                                   c11n;c Addn,ss,

                                                                                                                   Counselor:
                                                                                                                                   {~J:,;
                                                                                                                   Social Security #



                                                                                                                                 et:\) (.
                                                                                                                                          Ce.&                                                M 9    it__


                   I, _ _ _ _ _ _ _ _ _ __ _ _ __                                                do hereby authorize _ __ __ _ _ _ _ _ _ _ _ Clinic,
                                                                                    ,
                   to disclosure to Cermak Health Services, information regarding my dosage of methadone. This is for the

                   purpose of establishing a detoxification treatment plan. This consent is subject to revocation ·at any time

                   except to the extent that action has been taken. This consent is good until my release from the detoxification

                   program.

                   SIGNATURE: - - ~- -- - - - - - - - - -- --                                                                                     DATE: _ _ _ _ __ _ __

                                                              To be completed by Methadone Clinic Only
                                                      Please fax back to 773.674.5880 Attn: Cermak ER Physician
                   □ Patient Currently Active in Program:                       J         /LMV5(                                                                                          f// / / ')
                                               Clinic Nurse Name:         ---'"'--'-l,_'
                                                                                      Q_f'._ __ _                      Today·s Date/ d        -.?Y-(.J         RIN# /                ()(/4 (/)//{Jo<
                                               Current Dose:_~7,_o_ /Z
                                                                    _t                  g
                                                                                        ..
                                                                                        +
                                                                                        / ---        Date administered: / )-         -, ),?-1..s
                                               If take home doses given, # of doses:                                                                           Date given: _ _ __ _

                   □ Patient Currently NOT Active in Program

                   □ In complete Information

                   □ Other:         _ _ _ _ _ __ __ _ __ _ _ __



                                                                               To be completed by Cermak Staff
                                               Methadone Clinic Request                                                                             Movement R eauest
                Date & Time                                                                                           Date & Time                          Contact
                faxed                                                                       Initial                   called                               Name                                     Initial
                Date & Time                           Contact                                                         Date & Time                          Contact
                called                                Name                                  Initial                   called                               Name                                     Initial
                Date & Time                           Contact                                                         Date & Time                          Contact
                called                                Name                                  Initial                   called                               Name                                     Initial

                   □ Forwarded               to Pharmacy on Date & Time: _                  _    _     Reason : _ _ __ _ __
                                                                                                                                                         lilllWIIIII
                                                                                                                                                           C      H811114
                   Fo r Pharmacy Staff:
                                                                                                                                         r     PiMm- HILL, J.:"-.Nlt ~;· v· ··..
                   Returned to Physician for Review/ Actio n:                                                                                DOB-          8 .',·.· ·   .l!'i'f C-   12f2::,-13.
                                                                                                                                             ""'' 2013122:! ,,,.:, o.>o,,-,e,,-.,11, 39248
                   D ivision: _ _ _ _ _ Date : _ _ __ _ _
                   F OffT'o# 8~314 Rev: March 2013
                   ftom   I :?&·5000- 1968                                                                                                   11m11mllli~i!~i Mi /;!:1 ~u ~
                                                                                                                                                                         iii ~lllilll llWII~1111              .)




Facility: CHS                                                                             Plaintiff's Exhibit 6                                                                    Page
                                                                                                                                                                                Rogers v CC1020457
                                                                                                                                                                                              of 1                         $image$




                                                                                                                                                                                                               Page 16 of 73
